United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Saint Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1228
Issued: March 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On April 24, 2013 appellant filed a timely appeal from a January 28, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) that denied her request for reconsideration
because it was untimely filed and did not establish clear evidence of error. As there is no merit
decision regarding the issue on appeal that was issued within 180 days of the filing of this
appeal, the Board lacks jurisdiction to review the merits of appellant’s claim.1 Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.
On appeal appellant asserts that, based on the opinion of her attending physician, she is
entitled to a schedule award for her left upper extremity greater than the 14 percent previously
awarded.
1

20 C.F.R. § 501.3(e).

2

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On June 16, 2004 appellant, then a 44-year-old sales and service clerk, filed an
occupational disease claim alleging that she had a second rotator cuff tear caused by employment
duties. In decisions dated September 21, 2004 and February 7, 2005, OWCP denied the claim,
but on September 1, 2005 it accepted that she sustained a full-thickness tear of the left rotator
cuff. On November 16, 2006 Dr. Ken Yamaguchi, a Board-certified orthopedic surgeon,
performed arthroscopic revision and repair of a left rotator cuff tear. Appellant returned to
modified duty on January 30, 2007, and on August 29, 2007, Dr. Yamaguchi provided
permanent physical restrictions.
The record indicates that appellant has additional FECA claims, including a prior claim,
adjudicated by OWCP under file number xxxxxx814, accepted for a left rotator cuff tear with
surgical repair. Under that claim, by decision dated July 9, 2003, appellant was granted a
schedule award for 14 percent impairment of the left upper extremity.3
On November 7, 2007 appellant filed a schedule award claim, and submitted a
November 28, 2007 report in which Dr. Yamaguchi indicated that appellant had 50 percent
permanent impairment of the left shoulder due to persistent rotator cuff tear that severely
affected her ability to use her arm over shoulder height. In a December 22, 2007 report,
Dr. Daniel D. Zimmerman, a Board-certified internist and OWCP medical adviser, indicated that
Dr. Yamaguchi’s November 28, 2007 report offered no basis for the impairment rating. He
recommended a second-opinion evaluation for an impairment rating in accordance with the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides).4
On January 9, 2008 OWCP referred appellant to Dr. Jack C. Tippett, a Board-certified
orthopedic surgeon, for a second opinion. In a January 28, 2008 report, Dr. Tippett provided left
arm range of motion findings and indicated that appellant had normal extension, adduction,
internal and external rotation. Flexion was limited to 120 degrees which he advised yielded four
percent impairment in accordance with Figure 16-40 of the fifth edition of the A.M.A., Guides,
and abduction was limited to 80 degrees which yielded five percent impairment under
Figure 16-43. Dr. Tippett concluded that appellant had a total left upper extremity impairment of
nine percent, with a date of maximum medical improvement of August 29, 2007.
Dr. Zimmerman, OWCP’s medical adviser, reviewed Dr. Tippett’s report and agreed that
appellant had nine percent impairment, based on loss of shoulder motion. He noted that, as
appellant had previously received a schedule award for 14 percent left upper extremity
impairment, she was not entitled to an additional schedule award.

3

Additional claims include file number xxxxxx744, accepted for a left arm cut, administratively closed; file
number xxxxxx179, accepted for right shoulder strain; file number xxxxxx430, accepted for right carpal tunnel
syndrome and right trigger finger; and file number xxxxxx538, accepted for left shoulder sprain and rotator cuff tear
on the left. All claims have been combined, with file number xxxxxx814 as the master file. Under file number
xxxxxx430, by decision dated November 5, 2008, the Board affirmed a December 19, 2006 decision finding that
appellant did not establish a recurrence of disability commencing January 13, 2004.
4

A.M.A., Guides (5th ed. 2001).

2

By decision dated February 6, 2008, OWCP found that appellant was not entitled to an
additional schedule award for her left upper extremity. The decision included appropriate appeal
rights.
On March 24, 2010 appellant called OWCP and indicated that she had found a medical
report that was not sent to OWCP regarding her schedule award. OWCP advised her to exercise
her appeal rights.5
On October 17, 2012 appellant filed an occupational disease claim for a torn left rotator
cuff. OWCP adjudicated this new claim under file number xxxxxx538, and it continues under
development.
On December 15, 2012 appellant requested reconsideration of the schedule award under
file number xxxxxx313 and submitted reports dated September 12 to December 7, 2012
regarding disability and physical restrictions. She also submitted an April 2, 2008 report in
which Dr. Yamaguchi indicated that he had reviewed Dr. Zimmerman’s report which suggested
that appellant had only nine percent left upper extremity impairment. Dr. Yamaguchi stated:
“Having reviewed [appellant’s] records, I believe that this impairment rating
grossly underestimates the amount of disability and final impairment she has in
that left shoulder. It should be noted that the goniometer readings and the
[A.M.A., Guides] are based almost entirely on range of motion measurements
which are arbitrarily given and not reflective of motions that are required for
functional range of motion for activities of daily living. They do not weigh also
the relative strength of her motions within the motion arc. The strength that she
has while doing a certain range of motion is of course integral to assessing her
functional impairment. Additionally, the [A.M.A., Guides] do not adequately
make allowances for the effect of pain on a patient’s quality of life and ability to
use the shoulder. For these reasons, I usually do not refer to the [A.M.A., Guides]
which are substantially flawed for impairment ratings in the shoulder.”
Dr. Yamaguchi provided range of motion findings for elevation, abduction external rotation and
external rotation at the side. He concluded:
“Given the context of substantially reduced motion, and just as importantly
substantially reduced strength to the rotator cuff, in the context of significant pain
at the endpoints of these motions and the fact that she has had two rotator cuff
repair surgeries without healing of the rotator cuff, I believe that a permanent
impairment rating of a minimum of 40 percent is applicable to the shoulder. A
standard impairment rating after one failed rotator cuff repair surgery would be 30
percent. I believe 40 percent is the minimum that should be given [appellant]
considering she has had two failed procedures and has had residual deficit not
only in range of motion but also in strength and has significant symptomatic
difficulties with this shoulder. Again, none of these things are adequately
assessed with the [A.M.A., Guides] and the range of motions addressed by the
5

Appellant also submitted medical evidence regarding a right shoulder condition. This claim is adjudicated by
OWCP under file number xxxxxx179.

3

[A.M.A., Guides] are not necessarily those that are required for functional use of
the shoulder for activities of daily living.”
By decision dated January 28, 2013, OWCP denied appellant’s reconsideration request
on the grounds that her request was untimely filed and that she failed to present clear evidence of
error on the part of OWCP.
LEGAL PRECEDENT
OWCP procedures state, and the Board has held, that claims for increased schedule
awards may be based on incorrect calculation of the original award or new exposure. To the
extent that a claimant is asserting that the original award was erroneous based on his or her
medical condition at that time, this would be a request for reconsideration. A claim for an
increased schedule award may be based on new exposure or on medical evidence indicating the
progression of an employment-related condition, without new exposure to employment factors,
has resulted in a greater permanent impairment than previously calculated.6
ANALYSIS
The Board finds this case is not in posture for decision. As noted above, where a
claimant submits medical evidence regarding a permanent impairment at a date subsequent to a
prior schedule award decision, he or she is entitled to a merit decision on the medical evidence.7
In the present appeal, appellant submitted an April 2, 2008 report in which Dr. Yamaguchi
maintained that the A.M.A., Guides was substantially flawed for rating shoulder impairment. He
provided an extensive explanation regarding his opinion that the A.M.A., Guides did not
adequately make allowances for the effect of pain on a patient’s quality of life and ability to use
the shoulder and concluded that appellant had greater impairment than previously awarded. This
report therefore addressed the pertinent issue of this case, i.e., whether appellant was entitled to
additional schedule award compensation for a left upper extremity impairment. The Board finds
that it is evident that she was not seeking reconsideration of the February 6, 2008 decision in her
December 15, 2012 correspondence, but was seeking an increased schedule award based on new
medical evidence. The case will therefore be remanded to OWCP for further development on the
issue of whether appellant is entitled to an increased schedule award for the left upper extremity
impairment.
The Board also notes that appellant has an additional occupational disease claim for a left
rotator cuff tear, adjudicated under file number xxxxxx538. Subsequent to OWCP’s January 28,
2013 decision but prior to her appeal to the Board on March 21, 2013 OWCP accepted that she
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.9.b (February 2013); see Linda T. Brown, 51 ECAB 115 (1999). See also B.K., 59 ECAB 228 (2007)
(a claimant may seek a schedule award if the evidence establishes that he or she sustained an impairment causally
related to an employment injury; even if the term “reconsideration” is used, when a claimant is not attempting to
show error in the prior schedule award decision and submits medical evidence regarding a permanent impairment at
a date subsequent to the prior schedule award decision, it should be considered a claim for an increased schedule
award; OWCP should issue a merit decision on the schedule award claim, rather than adjudicate an application for
reconsideration).
7

Linda T. Brown, id.

4

sustained a left rotator cuff tear under this file number. This indicates that appellant has had new
exposure and/or a progression of her employment-related left rotator cuff tear. OWCP is
continuing to develop this claim. As claim number xxxxxx538 is also a subsidiary of the master
file, xxxxxx814,8 on remand this additional injury should be addressed and considered regarding
appellant’s left upper extremity impairment. Following this and such further developed deemed
necessary, OWCP shall issue a de novo decision on her claim for an increased schedule award.
CONCLUSION
The Board finds this case is not in posture for decision regarding the degree of
impairment of appellant’s left upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the January 28, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for proceedings
consistent with this opinion of the Board.
Issued: March 10, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

Supra note 3.

5

